
	
		IA
		111th CONGRESS
		1st Session
		H. J. RES. 41
		IN THE HOUSE OF REPRESENTATIVES
		
			March 25, 2009
			Mrs. Bachmann (for
			 herself, Mr. Hensarling,
			 Mr. Price of Georgia,
			 Mr. Shadegg,
			 Mr. Kirk, Ms. Foxx, Mr.
			 Pitts, Mr. Bartlett,
			 Mr. McClintock,
			 Mr. Gingrey of Georgia,
			 Mr. Wamp, Ms. Fallin, Mr.
			 Fleming, Mrs. Blackburn,
			 Mr. Broun of Georgia,
			 Mr. Akin, Mr. Issa, Mr. King
			 of Iowa, Mr. Burton of
			 Indiana, Mr. Gohmert,
			 Mr. Thompson of Pennsylvania,
			 Mr. Lamborn,
			 Mr. Paul, Mr. Culberson, Mrs.
			 Biggert, Mr. Brown of South
			 Carolina, Mr. Jones,
			 Mr. Posey,
			 Mr. Roe of Tennessee, and
			 Mr. Conaway) introduced the following
			 joint resolution; which was referred to the
			 Committee on the
			 Judiciary
		
		JOINT RESOLUTION
		Proposing an amendment to the Constitution
		  of the United States to prohibit the President from entering into a treaty or
		  other international agreement that would provide for the United States to adopt
		  as legal tender in the United States a currency issued by an entity other than
		  the United States.
	
	
		That the following article is
			 proposed as an amendment to the Constitution of the United States, which shall
			 be valid to all intents and purposes as part of the Constitution when ratified
			 by the legislatures of three-fourths of the several States within seven years
			 after the date of its submission for ratification:
			
				 —
					The President may not enter into a treaty
				or other international agreement that would provide for the United States to
				adopt as legal tender in the United States a currency issued by an entity other
				than the United
				States.
					.
		
